On Rehearing.
O’NIELL, J.
[3] After a careful reconsideration of this case, we have concluded that this will is not to be interpreted as if the testator had said:
“I give my estate jointly to Marie Serres Bordes and Catherine Dautch Bordes, except in so far as the law makes it obligatory upon me first to give a certain portion to Marie Serres Bordes.”
*539If the testator had thus declared merely that Marie Serres Bordes was his only child and as such was entitled (under article 1493 of the Civil Code) to one-third of his estate, that declaration would not have been a bequest to Marie Serres Bordes; and if, as the plaintiff alleges, she was not legitimate nor legitimated, her father’s declaration that she was entitled to inherit one-third of his estate would avail her nothing under the law. But the testator did not stop at the statement that Marie Serres Bordes was his only child, and that he was forbidden to dispose of her legitimate portion of his estate.' He went further and said:
“I give and bequeath to my daughter, Marie Serres, wife of Louis Bordes, all that the law requires, and the balance of my estate I give and bequeath to my daughter, Marie Serres, wife of Louis Bordes, and Catherine Dautch, wife of Pierre Bordes.”
If the allegations of the plaintiff’s petition are true, the law did not require the testator to give Mrs. Marie Serres Bordes anything. But what difference does that- make if the law did not forbid him to give her two-thirds of his estate? As a matter of fact, the law does not require a testator to give a portion of his estate to his legitimate child. The law only requires him to reserve the portion due to the legitimate child. I-Ience if the testator had merely l'eserved the portion which he thought Mrs. Marie Serres Bordes was entitled to inherit as a forced heir, her right to inherit it would depend upon whether she is or is not in fact a forced heir.
If Mrs. Marie Serres Bordes was born before the marriage of her mother to the testator, he knew it. Hence it must be assumed that the testator believed that his subsequent marriage to the mother of Mrs Marie Serres Bordes had the effect of legitimating his daughter; or it may be that he desired merely to acknowledge her to be his child, without making any allusion to the fact that she was born before his marriage to her mother. Whatever may have been in the mind of the testator regarding the status of the legatee whom he acknowledged to be his only child, we must interpret the bequest according to the rules of construction, and then determine whether the plaintiff has a right to contest it.
Article 1712 of the Civil Code provides:
“In the interpretation of acts of last will, the intention of the testator must principally be endeavored to be ascertained, without departing, however, from the proper signification of the terms of the testament.”
To hold that the expression, “I give to my daughter all that the law requires,” must be interpreted as a gift of nothing, because the law required the testator to give her nothing, would be adhering too rigidly to the terms of the testament and departing entirely from the manifest intention of the testator. A disposition must be understood in the sense in which it can have effect, rather than that in which it can have none. R. C. C. 1713. From the subsequent bequest of the balance of his estate, it is plain that the testator intended the first bequest to be of something —not nothing. And from the declarations made by the testator as a preface to the disposing clauses of his testament, we are forced to the conclusion that he intended the first bequest to be a legacy of the portion of his estate which an only child would be entitled to inherit as a forced heir. That declaration was:
“I, Jean Serres, declare- that I was married twice, once to Anna Dautch, now deceased. We had three children. Two died without issue. The living child is Marie Serres, wife of Louis Bordes. And my second wife, born Barbara Cook, lived with me, and has been unheard from for about twenty-five years, and I had no issue from said marriage.”
Then immediately follows the will, viz.:
“I give to my daughter, Marie Serres, wife of Louis Bordes, all that the law requires; and the balance of my estate, of all kind and nature, I give and bequeath, share and share alike, to my daughter, Marie Serres, wife of Louis Bordes, and Catherine Dautch, wife of Pierre Bordes.”
*541That was the same as to say: I give to my daughter all that the law requires me to reserve for her as a forced heir.
We would not be justified in assuming that the testator would not have given his daughter the portion of his estate reserved to her as a forced heir if the testator had not believed that she was a forced heir, because, if she was born before the marriage of her parents, her father knew it, and therefore did not make the bequest to her, under an error of fact. We must also assume that he knew the law or had legal advice. If, however, he made the bequest under the erroneous belief that she was legitimated by his marriage to her mother and was entitled to inherit one-third of his estate as a forced heir, we would yet have no right to assume that he would not have made the bequest to her except for his ignorance of the law. On the contrary, it must be assumed that he would not have acknowledged her as his child if he had not intended to give her the portion of his estate which the law would have reserved to her if she was his legitimate child.
Our conclusion is that the testator intended to give, and did give, to Mrs. Marie Serres Bordes what the law would have reserved to her if she was the legitimate daughter and forced heir of the testator— that is, one-third of his estate — and that he bequeathed only the remaining two-thirds of his estate to Mrs. Marie Serres Bordes and Mrs. Catherine Dautch Bordes; one-third to each.
Assuming — as we have to assume in deciding whether the plaintiff’s petition discloses a cause of action — that the allegations are true that Mrs. Marie Serres Bordes is the daughter of Jean Serres and Anna Dautch, and that she was born before the marriage of her parents, we adhere to the opinion that the marriage of her parents did not legitimate her if she was not legally acknowledged by them, either by an act passed before a notary public and two witnesses before the marriage, or in the contract of marriage itself. R. C. C. 198; Succession of Vance, 110 La. 705, 34 South. 767; Landry v. American Creosote Works, 119 La. 231, 43 South. 1016, 11 L. R. A. (N. S.) 387.
[4] On the rehearing of this case, the plaintiff’s counsel contend that the defendant is not only not a legitimated child, but that she is not even an acknowledged or natural child, and that she is therefore incapable of receiving anything under the testament of her father. Hence they argue that, under the doctrine of accretion, the plaintiff, as one of the universal legatees, is really entitled to the entire estate, although she is claiming only one-half of it. They refer to article 1707 of the Civil Code, which provides that legatees shall have the benefit of accretion when a legacy is bequeathed to several persons conjointly; and counsel rely, upon the interpretation put upon this article of the Code in the case of Mackie v. Story, 93 U. S. 589, 23 L. Ed. 986, and by this court in Lebeau v. Trudeau, 10 La. Ann. 164; City of New Orleans v. Hardie, 43 La. Ann. 257, 9 South. 12; and Succession of Villa, 132 La. 714, 61 South. 765.
This proposition is untenable under the allegations of the plaintiff’s petition. All that the law requires, to convert a bastard into a natural child, is that the child be acknowledged by his or her father by a declaration executed before a notary public and two witnesses, if it was not made in registering the birth or baptism of the child. R. C. C. 202 and 203. The rights conferred by such acknowledgment are not to be confused with the right to alimony, which alone an unacknowledged child may acquire by proof of his or her paternal descent, under article 209 of the Civil Code. This article only applies to illegitimate children who have not been legally acknowledged. R. C. C. 208. And the *543declaration that proof of paternal descent may be made “by all kinds of private writings in which, the father may have acknowledged the bastard as his child” leaves no other inference than that if the father had made such acknowledgment in a public act before a notary and two witnesses, instead of a private writing, the illegitimate child would then be a natural child, and not a bastard. The act in which Jean Serres declared and acknowledged that he and Anna Dautch had three children, of whom Mrs. Marie Serres Bordes was the surviving one, was executed in the presence of a notary public and three witnesses. He did not say whether she was born .in or out of wedlock; and it was not necessary for him to declare that she was not born in wedlock, to confer upon her the rights of a natural or acknowledged child, whatever might have been necessary to legitimate her. What necessity can there be for Mrs. Marie Serres Bordes to prove her paternity, either by private writings or otherwise, since she has been legally acknowledged by her father in an act before a notary and two witnesses ?
The plaintiff has not alleged in her petition that the defendant was not legally acknowledged. On the contrary, she alleged:
“That the said Mrs. Marie Serres, wife of Louis Bordes, is the illegitimate child of Jean Serres and Anna Dautch; that the said Marie Serres was born of the said parents several years before their marriage, and out of wedlock; and that the said Marie Serres was not legitimated by her said parents; * * * that the said Jean Serres, at his death, left no lawful ascendants or descendants; and that his estate is and forms a testamentary succession to be entirely disposed of under the terms and conditions of and in accordance with his last will and testament before Anthony J. Rossi, notary public, under date of August 1, 1911, which has been filed and registered herein; * * that, in accordance with the terms and provisions of the said last will and testament of the deceased, Jean Serres, all of the property of which he died possessed is bequeathed and disposed of unto and in favor of your petitioner, Catherine Dautch, wife of Pierre Bordes, and Mrs. Marie Serres, wife of Louis Bordes, in equal proportions, share and share alike, except to such extent as the said testator was and is required by law to bequeath any of his property to the aforesaid Marie Serres, wife of Louis Bordes; that said Mrs. Marie Serres, the illegitimate child of the said Jean Serres, is not a forced heir of the said estate of the said Jean Serres, and is thei'ofore not entitled to any légitime in the estate of the said Jean Serres; that therefore the said Jean Serres was not required by law to give any portion of his estate to his said illegitimate child; that the disposable portion of his said estate is the entire estate; and that your petitioner, Mrs. Catherine Dautch, wife of Pierre Bordes, and Mrs. Marie Serres, wife of Louis Bordes, were and are jointly named and instituted the testamentary heirs of the deceased, Jean Serres, and as such each is entitled to an undivided one-half interest in all of the property, real, personal, and mixed, left by the deceased; and they should be recognized as such testamentary heirs and sent into possession of all of said property in the proportions aforesaid.”
The plaintiff did not allege, in her petition, that Jean Serres left no brothers or sisters or descendants of brothers or sisters, or even more remote collateral relations. Under the provisions of article 1486 of the Civil Code, a natural child who has been acknowledged by Ms or her father may receive from him, by donation inter vivos or mortis causa, one-fourth of his property if he leaves legitimate ascendants or legitimate brothers or sisters or descendants from such brothers or sisters, and one-third if he leaves only more remote collateral relations. And the next following article provides that:
“In all cases in which the father disposes, in favor of his natural children, of the portion permitted him by law to dispose of, he is bound to dispose of the rest of his property in favor of his legitimate relations; every other disposition shall be null, except those which he may make in favor of some public institution.”
The plaintiff alleges in her petition that the defendant has been recognized, by a judgment of the district court, “as the sole and only heir of her deceased parent, Jean Serres, and as such entitled to one-third of his estate, and also as testamentary heir under the last will and testament of the deceased (to use the terms of said judgment) ‘for an additional portion of one-half of the remaining two-*545thirds’; and that petitioner, Mrs. Catherine Dautch, wife of Pierre Bordes, was recognized as testamentary heir of the deceased, Jean Serres, and, as such, declared to be entitled to one-half of the said remaining two-thirds of the estate of Jean Serres.” The judgment recognizing the defendant to be the owner of one-third of the estate as forced heir and recognizing the plaintiff and defendant to be entitled each to one-third as joint legatees is alleged to be made a part of the plaintiff’s petition. And the prayer of the petition is that the aforesaid judgment be canceled and annulled, and that the plaintiff and defendant be recognized as the testamentary heirs of Jean Serres and be sent into possession, each as owner of an undivided half, of his estate.
[5] From the allegations and prayer of the petition, therefore, this may not be regarded as a suit for the reduction of a donation, which, under article 1504 of the Civil Code, can be sued for/only by forced heirs of the donor or testator. It is an attack upon the capacity of the defendant to inherit one-third of the estate as a forced heir of Jean Serres. Against such attack, article 974 of the'Civil Code provides that the exclusion, either for cause of incapacity or unwortliiness, shall not be sued for by others than the relations who are called to the succession in default of the unworthy heir or in concurrence with him. The plaintiff does not allege that she is a relation of the deceased, Jean Serres; and therefore does not disclose a right of action.
The judgment heretofore rendered by this court is set aside and annulled, and the judgment appealed from is affirmed.
MONROE, C. J. I concur in the decree.
PROVO STY, J., dissents in so far as an interpretation is put upon the will different from that adopted in the original opinion; but otherwise concurs.